           Case 1:20-cv-01159-LGS Document 27 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------ X
                                                              :
 CHRISTOPHER GLAUDINO,                                        :
                                              Plaintiff,      :
                                                              :   20 Civ. 1159 (LGS)
                            -against-                         :
                                                              :        ORDER
 LONG ISLAND RAILROAD COMPANY,                                :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the September 18, 2020 Order (Dkt. No. 25) set the pre-motion conference

for dispositive motions on October 7, 2020, at 10:30 a.m.

        WHEREAS, per Individual Rule III.A.1, the parties were required to submit any pre-

motion letters by September 23, 2020, two weeks prior to that conference.

        WHEREAS, neither party has submitted a pre-motion letter.

        WHEREAS, this action is trial-ready. It is hereby

        ORDERED that the October 7, 2020, pre-motion conference is cancelled. It is further

        ORDERED that this action will be placed in second place on the Court’s February, 2021,

trial calendar; the jury trial will begin on February 1, 2021, at 9:45 a.m., or the Court’s first

available date thereafter. It is further

        ORDERED that the parties shall be ready to proceed on 24 hours’ notice on or after

February 1, 2021. It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

        (1) Any motions in limine shall be filed by December 7, 2020. Responses to the motions

             shall be filed by December 21, 2020. No reply shall be filed. The parties shall
          Case 1:20-cv-01159-LGS Document 27 Filed 09/29/20 Page 2 of 2




           follow the Court’s Individual Rules regarding such motions.

       (2) Joint requests to charge, voir dire, the verdict form and any memorandum of law, as

           provided in the Court’s Individual Rules, shall be filed by January 6, 2021.

       (3) The final pretrial order shall be filed by January 11, 2021.

The parties are encouraged to:

   (1) Contact Courtroom Deputy James Street at (212) 805-4553 closer to the trial date if they

       wish to know where they stand on this list.

   (2) Confer and consent to a trial before a Magistrate Judge (per the form available at

       https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf) if they wish to have

       a trial date certain or if they wish a different trial date. The parties may request a

       different Magistrate Judge (to be randomly selected) to oversee trial from the Magistrate

       Judge who oversees settlement discussions.

The final pretrial conference will be scheduled closer to the trial date.

Dated: September 28, 2020
       New York, New York




                                                  2
